DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12-15, 20-22, 33, 36, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2013/0289433 (Jin et al.).
Regarding claim 1, Hagedorn et al. teaches a method for treating a condition in a subject (abstract; [0003]; [0006]; [0027]), the method comprising: measuring an electrical response of a brain of the subject, the electrical response corresponding to at least one of a brain activity and a brain connectivity of the subject ([0028]; [0042]; 
However, Jin et al. teaches a method of treating depression in a subject (abstract; [0009]-[0010]), comprising: measuring an electrical response of a brain of the subject, the electrical response corresponding to at least one of a brain activity and a brain connectivity of the subject ([0054]); and administering a transcranial magnetic stimulation therapy to the subject in response to the measuring ([0049]-[0050]; [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. to treat depression as taught by Jin et al., because Jin et al. teaches conditions or disorders such as depression and traumatic brain injuries are identifiable by characteristic abnormal electrical brain activity or connectivity determined by EEG, and are improved by therapeutic transcranial magnetic stimulation ([0042]; [0047]-[0050]). 
Regarding claim 3, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the measuring provides a first data set of the brain activity data, the method further comprising: measuring a transcranial magnetic stimulation evoked response, thereby obtaining a second data set of the brain activity 
Regarding claims 5 and 12, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the transcranial magnetic stimulation provided in the transcranial magnetic stimulation therapy includes repetitive transcranial magnetic stimulation ([0046]; [0048]), and is administered to the dorsolateral prefrontal cortex (left, right or medial, [0048]).
Regarding claims 13 and 14, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the transcranial magnetic stimulation evoked response is measured via electroencephalogram immediately after the transcranial magnetic stimulation therapy ([0050]; [0052]; [0057]).
Regarding claim 15, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the transcranial magnetic stimulation provided in the transcranial magnetic stimulation therapy is single pulse transcranial magnetic stimulation therapy ([0048]).
Regarding claim 20, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches determining a treatment protocol for the subject based on the first data set and the second data set, wherein determining the treatment protocol comprises adapting a treatment parameter including a frequency of transcranial magnetic stimulation, intensity of transcranial magnetic stimulation, a transcranial magnetic stimulation site ([0045]-[0046]; [0054]).
claim 21, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 20. Hagedorn et al. teaches the transcranial magnetic stimulation site comprises a site of a coil positioned on a head of the subject ([0035]; [0048]).
Regarding claim 22, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 20. Hagedorn et al. teaches said determining the treatment protocol comprises adapting a treatment parameter selected from the group consisting of: increasing or decreasing a frequency of transcranial magnetic stimulation, or increasing or decreasing intensity of transcranial magnetic stimulation ([0054]).
Regarding claims 33 and 36, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches repeating the administering and measuring steps following a course of treatment, wherein the repeating the administering and measuring steps occurs in real-time, responsive to a measured transcranial magnetic stimulation evoked response (stimulation parameters adjusted based on measured TMS evoked response, stimulation and EEG measurement repeated, [0052] and [0054]).
Regarding claim 38, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the measuring the electrical response further comprises obtaining an electroencephalogram on the subject ([0028]; [0042]; [0045]).
Regarding claim 40, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the brain connectivity is a hyperconnectivity for the subject and the brain activity is a greater than a normal brain activity ([0045]; [0060]-[0061]).
claim 41, Hagedorn et al. teaches a method for treating a condition in a subject, the method comprising: performing electroencephalography on the subject to determine at least one of a brain activity and a brain connectivity of the subject ([0028]; [0042]; [0045]; [0060]-[0061]); and administering a transcranial magnetic stimulation therapy to the subject in response to the electroencephalography indicating the brain activity being a greater than a normal brain activity ([0045]-[0046]; [0048]-[0050]). Hagedorn et al. teaches the method is employed to treat a condition such as a traumatic brain injury, Alzheimer’s disease, or attention deficit disorder ([0027]; [0061]), but does not teach the condition treated is depression.
However, Jin et al. teaches a method of treating depression in a subject (abstract; [0009]-[0010]), comprising: performing electroencephalography on the subject to determine at least one of a brain activity and a brain connectivity of the subject ([0054]); and administering a transcranial magnetic stimulation therapy to the subject in response to the electroencephalography ([0049]-[0050]; [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. to treat depression as taught by Jin et al., because Jin et al. teaches conditions or disorders such as depression and traumatic brain injuries are identifiable by characteristic abnormal electrical brain activity or connectivity determined by EEG, and are improved by therapeutic transcranial magnetic stimulation ([0042]; [0047]-[0050]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2013/0289433 (Jin et al.) as applied to claim 5 U.S. Patent Application Publication No. 2012/0101327 (Dissing et al.).
Regarding claim 8, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 5. Hagedorn et al. does not teach paired pulse TMS is delivered to the patient, and does not specify the interval between pulses.
However, Dissing et al. teaches a method of treating depression via transcranial magnetic stimulation therapy, comprising: administering paired pulse TMS, wherein the initial pulse precedes a paired pulse by about 50 milliseconds ([0029]; [0074]-[0075]; [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. and Jin et al. such that paired pulse TMS is applied with an interval between pulses of each pair of the paired pulse TMS is about 50 ms as taught by Dissing et al., because Dissing et al. teaches such an interpulse interval is desirable for treating depression ([0029]; [0074]-[0075]; [0085]).
Regarding claim 9, Hagadorn et al., Jin et al., and Dissing et al. teaches all the limitations of claim 8. The modified method of Hagadorn et al., Jin et al., and Dissing et al. teaches the TMS is used for “various measurements of intracortical inhibition and facilitation, for example…long interval intracortical inhibition (Hagadorn et al., [0048]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2013/0289433 (Jin et al.) as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2005/0154426 (Boveja et al.).
claim 10, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. and Jin et al. do not specify the frequency at which the transcranial magnetic stimulation is applied.
However, Boveja et al. teaches a method of administering transcranial magnetic stimulation to treat depression (abstract), comprising: administering 1 Hz, 5 Hz, or 20 Hz transcranial magnetic stimulation ([0028]; [0133]-[0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. and Jin et al. such that the frequency of the TMS is 1 Hz, 5 Hz, or 20 Hz as taught by Boveja et al., because Boveja et al. teaches these frequencies are effective in “producing antidepressant effects” in a patient ([0133]-[0134]).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2013/0289433 (Jin et al.) as applied to claim 1, 3, or 14 above, and further in view of U.S. Patent Application Publication No. 2016/0220836 (Parks).
Regarding claims 16-19, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1, 3, or 14. Hagedorn et al. teaches the transcranial magnetic stimulation evoked response measured via electroencephalography on the amplitude of oscillations at a range of frequencies, the range of frequencies including at least one of 5-8 Hz, 8-12 Hz, 12-30 Hz, and 30-60 Hz after a transcranial magnetic stimulation pulse ([0050]; [0052]; [0057]; see also Jin et al., [0054]-[0055]). Hagedorn et al. and Jin et al. do not specify the method further comprises removing at least one artifact from data 
However, Parks teaches a method for treating depression via transcranial magnetic stimulation therapy, comprising: administering rTMS to a patient and measuring the TMS evoked response via EEG concurrently with or immediately after the rTMS therapy ([0009]-[0011]; [0013]; [0038]-[0039]; “continuous EEG”, [0052]; “real-time EEG analysis”, “streams ongoing EEG”, [0059]; rTMS administered, EEG measured, [0064]-[0065]); and removing one or more artifacts from data measured via EEG by using an automated artifact rejection algorithm ([0054]); wherein the TMS evoked response is measured between 150-250ms and is measured on the amplitude of oscillations at alpha (8-12 Hz) within the first second after a TMS pulse (TMS pulses centered on the positive peak of alpha phase, [0064]-[0065]; TEP, TMS evoked potentials, measured following TMS, see Figure 7). It would have been obvious to one of ordinary skill in the art to modify the method of Hagedorn et al. and Jin et al. such that the TMS evoked response is measured via EEG concurrently or immediately after the TMS therapy, and is measured on the amplitude of oscillations at alpha waves within the first second after a TMS pulse as taught by Parks, because Parks teaches continuously measuring EEG while TMS therapy is administered, removing artifacts from the EEG data, and measuring the TMS evoked response on the amplitude of alpha waves within the first second after a TMS pulse is administered permits phase-locking TMS stimulation to the alpha brain rhythm of the patient to enhance the efficacy of the TMS therapy, wherein artifact removal from data ensures analysis is not distorted ([0038]-[0039]; [0046]-[0047]; [0054]). Furthermore, it would have been obvious to one Figure 7).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2013/0289433 (Jin et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0058189 (Stubbeman).
Regarding claim 39, Hagedorn et al. in view of Jin et al. teaches all the limitations of claim 1. Hagedorn et al. and Jin et al. do not specify the measuring the electrical response further comprises performing functional magnetic resonance imaging.
However, Stubbeman teaches a method for treating depression in a subject (abstract; [0025]; [0031]); measuring an electrical response of a brain of the subject, the electrical response corresponding to at least one a brain activity and a brain connectivity of the subject ([0058]; [0075]); and administering transcranial magnetic stimulation to the subject in response to the measuring ([0075]-[0077]; [0082]; [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. and Jin et al. to additionally measure the electrical response via functional magnetic resonance imaging as taught by Stubbeman, because Stubbeman teaches EEG and fMRI are beneficial for gathering .
Response to Arguments
Applicant’s arguments, see page 8, filed 1 July 2020, with respect to the rejections of claims 16-19, 21, and 22 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 1 April 2020 have been withdrawn. 
Applicant’s arguments, see pages 8-13, filed 1 July 2020, with respect to the rejections of claims 1, 3, 5, 8-10, 12-22, 33, and 36-41 under 35 U.S.C. 102 and 103 citing at least Hulvershorn et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of at least Hagedorn et al. and Jin et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

                                                                                                                                                                                                   

/CARRIE R DORNA/Primary Examiner, Art Unit 3791